VAUGHN, Judge.
Defendant, through his court-appointed counsel, contends that the trial court erred in denying his motion for nonsuit because he was not adequately identified in court. The State’s evidence tended to show that a 1965 white Mustang belonging to Mr. Brooks Luckey was stolen from Mr. Luckey’s home between 5:00 p.m. 1 February 1970 and 10:00 a.m. 2 February 1970. At approximately 1:45 a.m. Patrolman Ledbetter of the Mecklenburg County Police Department observed an automobile similar to the one described as stolen. The car was driven to a service station where it was parked. The driver and an occupant emerged from the car and entered the service station. Patrolman Ledbetter then went to the car, and determined that it was the car that had been stolen. The patrolman then went inside the service station and arrested the two defendants as they were coming out of the bathroom. In court Patrolman Ledbetter identified the two defendants by name as being the persons arrested and identified the operator of the Mustang as “the gentleman in the orange-gold shirt.” There was adequate evidence of identification for the jury to find that Queen had in his possession an automobile recently stolen.
Defendant also contends that the judge’s instructions to the jury on the doctrine of recent possession was erroneous. This assignment of error is without merit. In the entire trial we find no prejudicial error.
No error.
Judges Campbell and Britt concur.